Citation Nr: 1813809	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  15-35 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an effective date prior to July 7, 2009 for the grant of service connection for degenerative arthritis of the lumbar spine with intervertebral disc syndrome (low back condition).


REPRESENTATION

Veteran represented by:	Agent, James M. McElfresh II, Veterans Angels, LLC


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1969 to November 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which granted entitlement to service connection for degenerative arthritis of the lumbar spine effective July 7, 2009. 

The issue on appeal has a long procedural history that was summarized in the Board's August 2015 Dismissal/Remand Introduction.  The Board incorporates that summary by reference and will not repeat it here in full.  

The Board's August 2015 Dismissal/Remand dismissed the issue of whether there was clear and unmistakable error (CUE) in the May 2011 rating decision referenced above.  At that time, the Board also remanded the separate issue of entitlement to an effective date prior to July 7, 2009 for the grant of service connection for a low back condition for the RO to issue a Statement of the Case (SOC).  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999).  Pursuant to the August 2015 remand, the RO issued a September 2015 SOC addressing the earlier effective date issue.  The Veteran perfected an appeal as to that issue in October 2015 and it has returned to the Board for appellate review.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) regarding the issue on appeal during a September 2016 Travel Board hearing.  Although the Veteran previously testified in an August 2014 Board hearing before a different VLJ, this is not a situation where a third hearing is needed before a panel member  See 38 U.S.C. §§  7102 (a); 7107 (c) (West 2012); 38 C.F.R. § 20.707 (2017).  The August 2014 Board hearing addressed the separate CUE issue referenced above, which the Board then dismissed in the August 2015 Dismissal/Remand (docket number 13-31 286).  The Board finds that since each hearing addressed separate legal issues, a panel decision is not needed.  Transcripts of both hearings have been associated with the claims file.

A waiver of initial RO review of additional evidence submitted by the Veteran is automatic in substantive appeals filed after February 2, 2013, unless the claimant or claimant's representative requests in writing that the RO initially review such evidence.  See 38 U.S.C. § 7105(e).  Here, the Veteran and his representative submitted additional evidence after the November 2015 supplemental statement of the case (SSOC) and have not requested RO initial review of such evidence.  Indeed, in October 2016, the Veteran's representative expressly indicated the Veteran's desire to waive RO consideration of this evidence.  Moreover, the Board notes that the RO obtained additional evidence after the November 2015 SSOC, including VA examinations and VA treatment records.  The Board finds that this additional evidence was either duplicative of evidence previously considered by the RO or not pertinent to the issue on appeal.  See 38 C.F.R. § 20.1304.  In summary, the Board may proceed with a decision.


FINDINGS OF FACT

1. The Veteran filed an initial claim of entitlement to service connection for a low back condition on July 7, 2009; in May 2011, the claim was granted with an effective date of July 7, 2009.

2. Prior to receipt of the claim on July 7, 2009, there were no communications from the Veteran or his representative indicating an intent to file a claim of entitlement to service connection for a low back condition.


CONCLUSION OF LAW

The criteria for an effective date prior to July 7, 2009 for the grant of service connection for a low back condition have not been met.  38 U.S.C. §§ 5103(a), 5103A, 5107, 5110 (West 2012); 38 C.F.R. § 3.157 (2014); 38 C.F.R. §§ 3.102, 3.114, 3.155, 3.159, 3.400, 3.816 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Earlier Effective Date

The Veteran seeks an effective date prior to July 7, 2009 for the grant of service connection for a low back condition.  He and his representative primarily contend that an earlier effective date is warranted based on the dates of various service treatment records referencing a low back condition many years before July 2009.  See, e.g., October 2015 substantive appeal form (contending service treatment records referencing low back condition dated April 9, 1969 and April 24, 1969 warrant earlier effective date); September 2016 Board hearing transcript at 4 (representative's reference to service treatment records "saturated with back disorders;" Veteran's testimony regarding physical profile during service due to low back condition).  They also contend that private treatment records regarding his low back condition from the early 1970s and 1980s warrant an earlier effective date.  See, e.g., September 2016 Board hearing transcript at 4 (referencing private treatment for a low back condition in early 1970s); October 2016 correspondence (referencing private treatment for a low back condition in early 1970s and early 1980s with attached letter from that private medical practice noting the same).  

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, supra.  

Pertinent regulations for consideration were provided in the September 2015 SOC and will not be repeated here in full. 

The effective date of an award of compensation based on an original claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  VA must look to all communications from the veteran that may be interpreted as applications or claims, both formal and informal, for benefits.  See 38 U.S.C. § 5102, 38 C.F.R. §§ 3.1(p), 3.155(a).  All such possible claims should be generously construed.  Harris v. Shinseki, 704 F.3d 946, 948 (Fed. Cir. 2013 (regarding pro se applicants).  However, an informal claim must identify the benefit sought and evidence an intent to apply for the benefit.  See 38 C.F.R. §§ 3.1(p), 3.155(a).

Initially, the Board acknowledges that the Veteran's representative continues to assert that the May 2011 rating decision assigning the July 7, 2009 effective date for the grant of service connection for a low back condition constituted CUE.  See, e.g., September 2016 Board hearing transcript.  However, as discussed above, the Board's August 2015 decision/remand dismissed that legal issue.  Therefore, that issue is no longer before the Board and it will not be addressed further. 

After a full review of the record, the Board finds that an earlier effective date for the grant of service connection for a low back condition is not warranted.  There are no communications of record from either the Veteran or an authorized representative from before July 7, 2009 that the Board could construe as either a formal or informal service connection claim for a low back condition.

The only documents of record received prior to the July 2009 service connection claim relate to the Veteran's previous VA education benefits claim.  These documents are completely negative for any reference to his low back condition or any communication that the Board could construe as a formal or informal service connection claim for that condition.
The Board recognizes the contention that the effective date should be based on various service treatment records (received in August 2009) noting low back symptoms, treatment, or diagnoses many years before July 2009.  However, notation of treatment during service does not determine the effective date for an award of VA benefits.  Importantly, medical evidence reflecting treatment for and diagnosis of a condition does not constitute, by itself, an informal original claim for service connection under 38 C.F.R. § 3.155(a), "because the mere presence of the medical evidence does not establish an intent on the part of the veteran to seek" service connection for that condition.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326 (Fed. Cir. 2006).

Moreover, the Board has considered the contention that private treatment records showing treatment for a low back condition many years before July 2009 warrant an earlier effective date.  However, such private treatment records could not serve as an earlier claim under 38 C.F.R. § 3.157.  Medical records from private facilities are considered received on the date submitted to VA.  See 38 C.F.R. § 3.157(b)(2).  Here, a letter from the Veteran's private provider noting back treatment in the early 1970s and 1980s was received in October 2016, well after the July 2009 service connection claim.

Furthermore, the Board rejects the representative's suggestion that VA had constructive notice of these private treatment records such that an earlier effective date should be assigned.  See 2016 Board hearing transcript at 4.  The representative appears to be referencing Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that any VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file).  Bell does not apply here because it addresses VA's constructive notice of VA-generated records, as opposed to private treatment records.  Also, Bell does not support the proposition that any post-service medical records (whether VA or private) may constitute a "claim" for benefits under a constructive notice theory in the context of earlier effective date claims.

In addition, the Board notes that the record contains various VA treatment records that the RO obtained after the July 2009 claim noting low back treatment before July 2009.  See, e.g., September 2008 VA primary care note (noting lumbar strain upon examination).  To the extent that the Veteran or his representative contend that such VA treatment records warrant an earlier effective date, the Board rejects that contention for the following reasons.  

Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments implement the concept of an intent to file a claim for benefits, which operates similarly to the informal claim process, but requires that the submission establishing a claimant's effective date of benefits must be received in one of three specified formats.  The amendments also eliminated the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims under 38 C.F.R. § 3.157.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014).  The amendments apply only to claims filed on or after March 24, 2015.  Because the Veteran's claim for an earlier effective date was received by VA prior to that date, the former regulations apply, as provided below.

VA medical records are not accepted as informal claims for disabilities where service connection has not been established, since the mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition.  See MacPhee, supra.  Indeed, even medical records containing some documentation or discussion of entitlement to benefits have been held not to constitute an informal claim.  See King v. Shinseki, 23 Vet. App. 464, 469 (2010) (holding that VA treatment records noting that a veteran "is trying" or "wanted to file" a service connection claim were not sufficient to constitute an informal claim under section 3.155), aff'd 430 Fed. Appx. 890 (unpublished) (Fed. Cir. July 21, 2011).  

Here, at least one pre-July 2009 VA outpatient treatment record references low back condition treatment.  However, this cannot constitute a formal or informal claim under 38 C.F.R. § 3.157(b)(1).  Section 3.157(b) only applied "[o]nce a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree...." Moreover, § 3.157(b)(1) addressed in pertinent part types of VA medical evidence that would "be accepted as an informal claim for increased benefits or an informal claim to reopen."  See id. (emphasis added).  That is, this provision provided that a medical record could serve as a claim for benefits only in certain circumstances when service connection had been previously denied, or previously granted and the Veteran was seeking a higher rating.  See Crawford v. Brown, 5 Vet. App. 33, 35-36 (1993) (noting informal claim provisions of section 3.157 do not apply where "there has not been a prior allowance or disallowance of a formal claim for compensation or pension").  However, in this case, entitlement to service connection for a low back condition was not previously allowed or disallowed before his September 2008 VA outpatient treatment record referencing a low back condition.  Therefore, 38 C.F.R. § 3.157(b)(1) does not apply.  Moreover, the mere presence of pre-July 2009 VA treatment records referencing his low back condition does not establish the Veteran's intent to seek service connection for that condition.  See MacPhee and King, supra.  Therefore, any VA medical records showing low back treatment before July 2009 do not constitute an informal claim for benefits which could warrant an earlier effective date.

In summary, the service treatment records, private treatment records, and VA treatment records dated before July 2009 referencing a low back condition or treatment do not constitute informal claims for benefits that would warrant an earlier effective date.

Essentially, the Veteran and his representative contend that because the low back condition was treated or diagnosed several years prior to his 2009 claim, service connection should be granted from an earlier date.  This amounts to an argument couched in equity.  The Board, however, is bound by the law and is without authority to grant benefits on an equitable basis.  The Veteran acknowledged during the 2016 Board hearing that he did not file a service connection claim for his low back condition before July 2009.  While it is unfortunate that he was not aware of the VA claims process and his claim was not filed at an earlier date, the Board has no choice but to deny his appeal.  The RO properly granted the earliest effective date available, the date the service connection claim was received, on July 7, 2009.  Therefore, the appeal is denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


II. Duties to Notify and Assist

Finally, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R.§ 3.103(c)(2), and neither has identified any prejudice in the conduct of the Board hearing.  As the issue has not been raised, there is no need for the Board to discuss compliance with Bryant v. Shinseki, 23 Vet. App. 488 (2010).  See Dickens, supra.


ORDER

Entitlement to an effective date prior to July 7, 2009 for the grant of service connection for degenerative arthritis of the lumbar spine is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


